Citation Nr: 0942996	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied an evaluation in 
excess of 50 percent for PTSD.  

During an August 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran asserted that his PTSD merited a 70 
percent evaluation and a TDIU.  As the Veteran is raising the 
issue of entitlement to a TDIU, based on PTSD, in connection 
with a claim for an increased evaluation for PTSD, the Board 
has jurisdiction over this issue.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).

The RO in Atlanta, Georgia, has jurisdiction of the Veteran's 
claims file.  


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's PTSD 
results in occupational and social impairment due to such 
symptoms as impaired impulse control, difficulty in adapting 
to stressful circumstances and an inability to establish and 
maintain effective relationships; it does not result in gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or persistent danger of hurting self or others.

2.  The competent medical evidence shows that the Veteran's 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but not higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

In this case, the Board is granting in full the TDIU benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with this claim with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.  

With respect to the Veteran's PTSD claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant 
in March 2005 that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought was provided in a March 
2009 letter.

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the August 2009 hearing before 
the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in April 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

Increased Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Rating Schedule provides that a 50 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

The Veteran testified during the August 2009 hearing that he 
is entitled to a 70 percent evaluation for PTSD because it 
causes him to have symptoms of depression, insomnia, thoughts 
of hurting himself, and inability to be around crowds or be 
with people.  He had been unable to find work for several 
years, after his last employer had gone out of business.

The report of an April 2005 VA psychiatric examination 
relates that the Veteran reported increased symptoms.  He 
reported insomnia, nightmares, night sweats, depression, 
anxiety, flashbacks, poor concentration and social avoidance.  
He did not have symptoms consistent with major depressive 
disorder, mania, panic, psychosis or substance dependence.  
The Veteran was on psychiatric medications and received 
psychiatric treatment as often as twice weekly.  During 
employment, the Veteran had many problems with tardiness and 
work relationships. 

On examination, the Veteran's orientation was within normal 
limits.  Appearance, hygiene, behavior and thought processes 
were appropriate.  Affect and mood were abnormal with 
flattened affect.  There were no delusions or hallucinations 
currently or by history.  Obsessional rituals were absent.  
Judgment was not impaired and abstract thinking was normal.  
Memory was within normal limits.  Suicidal and homicidal 
ideation were absent.  

The Axis I diagnosis was PTSD, and the Axis V Global 
Assessment of Functioning (GAF) score was 50.  The examiner 
commented that the Veteran had some interference in 
performing activities of daily living because of PTSD.  He 
had difficulty establishing and maintaining effective work 
and social relationships due to PTSD.  He appeared to pose no 
threat or persistent danger or injury to others.  

VA treatment reports dated during the appeal period show that 
the Veteran received group and individual therapy.  In an 
April 2005 letter, the Veteran's treating VA psychiatrist 
(who was also the Director of the PTSD Clinical Team) stated 
that although the Veteran had made some progress in terms of 
his treatment, the chronicity and degree of severity of his 
PTSD symptoms continued to severely impair him socially and 
occupationally.  He continued to experience cardinal symptoms 
of chronic severe PTSD such as persistent insomnia with 
recurrent trauma-related nightmares, flashbacks and intrusive 
recollection to combat trauma, hypervigilance, irritable mood 
with occasional angry outbursts, avoidance, self-isolative 
behavior and periods of emotional numbing with feelings of 
detachment from others.  His prognosis for a full recovery 
remained extremely poor.  He should be considered totally and 
permanently disabled and unemployable.  

In a June 2006 letter, the Veteran's treating VA social 
worker (who was also a member of the PTSD Clinical Team) 
noted that the results of psychological assessments of the 
Veteran were consistent with chronic, severe PTSD.  She 
described his symptoms in detail and noted that his symptoms 
were severe and chronic.  She also noted that his prognosis 
for a full recovery remained poor and that he should be 
considered permanently and totally disabled and therefore 
unemployable.  

The Board finds that the foregoing records support 
entitlement to a 70 percent evaluation for PTSD.  They 
document that the Veteran's PTSD results in occupational and 
social impairment, with deficiencies in work, family 
relations, and mood, due to such symptoms as impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting), and inability to 
establish and maintain effective relationships.  Diagnostic 
Code 9411.

The Veteran's GAF score of 50 also supports an evaluation of 
70 percent.  By definition, the GAF scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2008).

According to the GAF Scale, a score between 41 and 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125.

The Board also finds, however, that the preponderance of the 
evidence is against entitlement to a 100 percent evaluation 
for PTSD.  The foregoing records show that the Veteran does 
not have gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or other similar manifestations which would 
support a 100 percent evaluation under Diagnostic Code 9411.

The Board is aware of the Veteran's complaints regarding 
PTSD.  As a general matter, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Veteran is accordingly 
competent to report observable symptoms, but is not competent 
to provide an opinion requiring medical knowledge or a 
clinical examination by a medical professional, such as an 
opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his service-connected PTSD warrants a 100 percent evaluation.  
Further, the observable symptoms he describes do not satisfy 
the criteria for a 100 percent evaluation.  

TDIU

The Veteran further asserts that he is entitled to a TDIU 
because his service-connected PTSD prevents him from working.  
A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.

Based on a thorough review of the record, the Board finds 
that the evidence supports the Veteran's claim for a TDIU.  

The Veteran is service-connected for PTSD, evaluated as 70 
percent disabling; tinnitus, evaluated as 10 percent 
disabling, and mild to moderate bilateral ear hearing loss, 
evaluated as noncompensable.  Thus, he satisfies the 
schedular criteria set forth at 38 C.F.R. § 4.16(a).

The evidence also demonstrates that the Veteran's service-
connected PTSD renders him unable to secure or follow a 
substantially gainful occupation, even though it does not 
warrant a 100 percent schedular evaluation.  

The April 2005 and June 2006 medical opinions from the 
Veteran's treating VA psychiatrist and social worker, 
discussed in detail above, clearly relate that the Veteran's 
PTSD renders him totally and permanently disabled and 
unemployable.  The Board finds that these medical opinions 
have great probative value, as they refer to the Veteran's 
symptoms and current findings.  This fact is particularly 
important, in the Board's judgment, as the references makes 
for a more convincing rationale.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").

In light of the foregoing, a TDIU is warranted.


ORDER

A 70 percent evaluation, but not higher, is granted for PTSD, 
subject to the rules and regulations governing the award of 
monetary benefits.

A TDIU is granted, subject to the rules and regulations 
governing the award of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


